Citation Nr: 1524406	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable evaluation for right ear hearing loss disability.

2. Entitlement to service connection for a bilateral foot condition, to include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 1986 until November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested and was scheduled for a travel Board hearing on April 9, 2014. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran or his representative. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.704(d) .

The claims for an initial compensable rating for right ear hearing loss disability and entitlement to service connection for bilateral foot condition, to include pes planus and plantar fasciitis are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a June 2010, the Board remanded the above claims for further development. Subsequently, the Veteran was provided a VA audiology examination in September 2010 in regard to his claim for entitlement to an initial compensable evaluation for right ear hearing loss. However, the Veteran was not provided an SSOC (Supplemental Statement of the Case) readjudicating the claim. The development actions requested in the Board's June 2010 remand were not fully completed. A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the RO must provide the Veteran with an SSOC prior to adjudication by the Board.

In regard to the Veteran's claim for entitlement to service connection for bilateral foot condition, he was provided a medical examination in August 2010. The examination reflects the Veteran has flexible flat feet and plantar fasciitis, bilaterally. The examiner opined that the Veteran's current plantar fasciitis is not related to service. The examiner explained that the Veteran's plantar fasciitis is an inflammatory process that "comes and goes". The examiner further explained that any aggravation of the Veteran's plantar fasciitis is due to post service. However, the examiner failed to discuss the Veteran's in service complaints of bilateral foot pain. Additionally, while the examiner opined that the Veteran's plantar fasciitis aggravation may be due to post service, the examiner failed to discuss the Veteran's September 1992 x-ray report, which reflects possible plantar fasciitis, bilaterally. Thus, the Board finds the August 2010 VA medical opinion to be inadequate.

Therefore, the Board finds that a supplemental opinion is required discussing whether the Veteran's bilateral foot condition is related to or aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion in regard to the claim for entitlement to service connection for bilateral foot condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to: a). whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral pes planus is related to, or aggravated by, his military service and  b.) whether it is as least likely as not that the Veteran's plantar fasciitis is related to, or aggravated by, military service. A rationale should be furnished for all opinions provided.

2. The examiner should consider the entire claims file to include: a.) the STRs, to include the September 1992 x-ray report reflecting the Veteran with possible bilateral plantar fasciitis; b.) the Veteran's statements in regard to his bilateral condition; and c.) the Veteran's medical records. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include the claim for an initial compensable evaluation for right ear hearing loss. If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




